Case 1:20-cv-03028-LTB-NYW Document 64-12 Filed 07/14/21 USDC Colorado Page 1 of 2




                              EXHIBIT L
Case 1:20-cv-03028-LTB-NYW Document 64-12 Filed 07/14/21 USDC Colorado Page 2 of 2
                                                                                        Exhibit 11




          22 April 2020

          Mark Remaly
          1137 Maple Circle
          Broomfield, CO 80020


          RE: Cancellation request
              Member number 00203415902

          Dear Mark Remaly:

          Thank you for contacting Worldmark by Wyndham. Listening to comments
          from our owners and guests is an important part of our ability to enhance the
          service we provide.

          When a contract is rewritten the original contract is not cancelled but closed. If
          the new contract is rescinded then it would revert back to the traded contract.
          Any monies used for the rescinded contract would be applied to the original
          contract.

          At this time I must advise you that the determination has been made after a
          second review of your concerns to uphold the original denial of your request
          for cancellation. In the documentation provided there are several instances
          stated “Hidden text”. I am certainly willing to reconsider these findings if you
          have more substantiation to support your request. Please contact me directly
          at 1-866-418-3568 Ext: 586362 at your earliest convenience. I am available
          Monday – Friday 7 a.m. to 330 pm. Pacific Time

          Sincerely,


          Tracy Miller
          Senior Case Specialist
          Worldmark Owner Care


          cc: file




                                                                                               REM0147
